United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0539
Issued: September 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 20, 2015 appellant filed a timely appeal from a January 12, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Because more than 180
days has elapsed between the last merit decision dated June 10, 2013 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of his claim pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.3
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for merit review
of his claim under 5 U.S.C. § 8128.
1

The Board denied appellant’s request for oral argument by order dated July 24, 2015.

2

5 U.S.C. §§ 8101-8193.

3

The Board notes that appellant submitted additional evidence to the record following OWCP’s January 12, 2015
decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at the time of its final
review. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
This is appellant’s third appeal before the Board.4 The facts pertinent to this appeal are set
forth herein. Appellant, a 47-year-old administrative assistant, filed a Form CA-2 claim for
benefits on November 20, 2012 alleging that he aggravated a preexisting allergy/respiratory
condition after being exposed to irritants at a construction site adjacent to his workplace. On
January 9, 2013 OWCP accepted the claim for allergic reaction to dust at worksite and
bronchospasm.
By letter dated January 22, 2013, the employing establishment requested that OWCP
reconsider its acceptance of appellant’s claim. It contended that there was no causal relationship
between the alleged exposure and the accepted conditions of allergic reaction to dust at worksite
and bronchospasm. The employing establishment denied that appellant had sustained a
bronchial spasm due to dust exposure from the adjacent construction site, stating that his
physician’s note and diagnosis were received 25 days after the alleged exposure. It further stated
that he did not provide a medical report which discussed the threshold of dust or allergen particle
levels that negatively affected him. The employing establishment noted that appellant failed to
relate that his home had been located in a construction zone since 2008, which contained many
of the irritants to which he had attributed his accepted conditions.
In a memorandum dated November 6, 2012, received by OWCP on May 1, 2013, an
employing establishment study indicated that the General Services Administration had
performed indoor air quality monitoring in three of the trailers at appellant’s worksite. The
project involved area sampling for indoor air quality parameters including temperature, relative
humidity, carbon dioxide, carbon monoxide, total volatile organic compounds, repairable dust,
particulate characterization, viable fungi, and viable bacteria. The survey was conducted in
response to occupancy concerns regarding indoor air quality. The employing establishment
conducted an air sample test and provided the results of air samples taken in three of the office
trailers and then compared this sample to outside air samples taken at that same location. The
study concluded that there was no difference in the air quality inside appellant’s workplace and
outside his workplace as all of the parameters measured were within standard indoor air quality
guidelines. The employing establishment therefore asserted that he had not been exposed to any
potentially harmful substances.
In a May 8, 2013 letter, OWCP advised appellant that it had prematurely accepted his
claim for allergic rhinitis and bronchospasms. It stated that it had received additional
information; i.e., the air quality sample report, after the acceptance of his claim which indicated
that there was no difference in the air quality inside his workplace and outside his workplace.
In a May 16, 2013 report, Dr. David M. Luse, a specialist in internal medicine, noted that
he had been treating appellant since September 6, 2012 for reactive airway disease that was
triggered by construction that had begun several weeks prior to the initial examination. He noted
that the earliest diagnosis of respiratory issues was made in May 2007, at which time appellant
4

The first appeal to the Board was Docket No. 14-545, which affirmed an OWCP decision denying merit review
of the rescission of the claim. Appellant filed another appeal on August 14, 2014 Docket No. 14-1766. This second
appeal was dismissed at his request on October 17, 2014.

2

was diagnosed with allergic rhinitis and chronic sinusitis. Dr. Luse advised that appellant
demonstrated significant expiratory wheezing bilaterally during his September 2012
examination. Appellant did not return to the worksite and was reevaluated on October 1, 2012 at
which time his symptoms had resolved. He returned to the worksite and began wearing a mask
and using an air purifier. These measures, however, were ineffective and appellant’s symptoms
soon returned. Appellant was exposed to dusty conditions, required to tour old buildings, and
was exposed to outside irritants inside a trailer by workers from the outside. His symptoms
returned each time he returned to the worksite. Dr. Luse noted that he last examined appellant
on April 9, 2013. He opined that appellant should not be stationed in locations that exposed him
to dust debris, high pollen counts, gas/chemical fumes, or other significant airborne irritants.
Dr. Luse noted that, when appellant was not exposed to airborne irritants, he had no work
limitations.
In a statement dated May 22, 2013, received by OWCP on May 29, 2013 appellant
alleged that the employing establishment unjustifiably controverted his claim and deliberately
prevented OWCP from having access to factual and medical information pertaining to his claim.
He alleged that management engaged in a conspiracy to rescind his compensation. Appellant
asserted that management demonstrated bias against him by refusing to acknowledge and
accommodate his long-term health issues, especially from August 4 through September 11, 2012,
the period when his respiratory conditions were aggravated. He reiterated that his respiratory
conditions were aggravated when he worked in a dusty working environment which contained
contaminants. Appellant alleged that, despite the fact that he informed management that his
allergy mask and purifier unit did not work and that his treating physician twice recommended
that he be removed from the worksite, they directed/required him to drive golf carts and give
tours in an extremely unhealthy working environment detrimental to his health. He asserted the
air quality tests that management conducted were performed after his physicians recommended
his removal from the St. Elizabeth’s construction site in early September 2012 and were
therefore irrelevant to his contention that the worksite aggravated his respiratory conditions.
In letters dated May 29 and June 6, 2013, the employing establishment rebutted
appellant’s contentions. It denied that it deliberately obstructed his attempts to receive
compensation and process his claim. Management indicated that appellant provided no
documentation that he was exposed to asbestos at the worksite when asbestos was removed from
the worksite in March 2011, 18 months prior to him filing his claim of exposure to asbestos and
other contaminants. The employing establishment asserted that he did not state that he was
actually exposed to anything specific and suffered a medical condition as a result. It stated that
although appellant alleged that his treating physician recommended removal from the St.
Elizabeth’s construction site in early September 2012 and air quality tests were performed after
the fact, such tests were actually performed both prior to his arrival at the worksite as well as
subsequently. Appellant did not, however, provide the results of these tests to his treating
physician who issued this recommendation based on subjective complaints from him, not factual
evidence. Management asserted that while he contended that his respiratory issues were
activated when he was placed in a dusty working environment where air borne contaminates
existed, he was exposed to contaminants at his home. The employing establishment stated that
appellant worked in a facility that was in good condition, was only three years old, and received
regular janitorial service and common area dusting. Appellant was also provided with a portable

3

air purifier to operate within or adjacent to his workspace if needed and was not required to work
outdoors for significant periods.
By decision dated June 10, 2013, OWCP rescinded appellant’s claim, finding that the
medical evidence did not support that his claimed conditions were causally related to exposure to
contaminants at his worksite. Although his treating physician generally opined that he had
recently been exposed to a large quantity of dust at his workplace, he did not provide objective
medical reasoning for this opinion. OWCP therefore rescinded its acceptance of appellant’s
claim because the requirements were not met for establishing that he sustained an injury and/or
medical condition that arose during the course of employment and within the scope of
compensable work factors under FECA.
On June 24, 2013 appellant requested reconsideration.
Appellant thereafter submitted several e-mails between himself and management from
February and June 2013, which indicated that he provided tours of the worksite in August 2012
and June 2013, described the worksite, and provided correspondence with management
pertaining to his workers’ compensation claim. He also submitted copies of e-mails which were
previously submitted to OWCP and were part of the present record.
Appellant also submitted a copy of a May 13, 2013 memorandum from management and
a handwritten diagram of the worksite documents pertaining to air quality tests, a reassignment
request letter, and numerous inter-office memoranda. In addition, he submitted a September 23,
2013 letter to management which contained numerous accusations of alleged management
misconduct.
By decision dated November 7, 2013, OWCP denied appellant’s application for review
finding that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require OWCP to review its prior decision.
Appellant filed an appeal with the Board on January 13, 2014. In a June 18, 2014
decision,5 the Board affirmed OWCP’s November 7, 2013 decision. The complete facts of this
case are set forth in the Board’s June 18, 2014 decision and are incorporated herein by reference.
By letter dated October 8, 2014, appellant requested that OWCP reconsider the rescission
of his claim.
Appellant resubmitted e-mails between himself and management from February and
June 2013, in addition to correspondence with his congressional representative. He submitted
additional e-mails and letters which contained numerous accusations of misconduct on the part
of management and alleged that management had conspired to cover up the fact that he had been
exposed to contaminants and denied reasonable accommodations for his medical conditions.
Appellant also submitted numerous additional e-mails from November 2013 to January 2015.
None of these documents contained a medical report attributing his claimed conditions to
exposure to contaminants during the claimed periods.
5

Docket No. 14-545 (issued June 18, 2014).

4

In a letter dated September 23, 2014, appellant reiterated his allegations that management
covered up the fact that air quality studies taken of the worksite were inadequate and failed to
show that it contained a variety of samples that could produce an allergic reaction and expose
him to contaminants. He also asserted that he was removed from the employing establishment
based on OWCP’s erroneous decision.
In a December 8, 2014 report, Dr. Ann E. Medinger, Board-certified in pulmonary
medicine and internal medicine, reported that appellant had reactive airway disease, sleep apnea,
rhinitis, sinusitis, and bronchitis which he initially contracted in 1990 while serving in New
Orleans, Louisiana. She opined that this condition recurred in 1996 while he was working in
Texas, in 2007 while he was working at the Pentagon during construction, and in 2012 while he
was working at St. Elizabeth’s Hospital during construction. Dr. Medinger advised that each of
these incidents was precipitated by appellant working in a hot dusty environment. She noted that
he had symptoms of coughing, wheezing, and shortness of breath which were often associated
with upper airway rhinitis, watery eyes, headache, and dark sputum. Dr. Medinger noted that
appellant was asymptomatic as long as he avoided dusty environments. She advised that he was
recently discharged from the employing establishment because he got sick with bronchitis while
posted to dusty conditions at St. Elizabeth’s Hospital while the facility was under construction.
On January 11, 2015 OWCP received a February 28, 2014 report from Dr. David
Benderson, a Board-certified ophthalmologist. Dr. Benderson advised that he had treated
appellant for glaucoma in both eyes.
By decision dated January 12, 2015, OWCP denied appellant’s application for review as
it neither raised substantive legal questions nor included new and relevant evidence sufficient to
require OWCP to review its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 Section 10.608(b) of OWCP
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.8
Evidence that repeats or duplicates evidence already in the case record has no evidentiary
value and does not constitute a basis for reopening a case.9
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2).

8

Id. at 10.608 (b).

9

Howard A. Williams, 45 ECAB 853 (1994).

5

ANALYSIS
Appellant has not established that OWCP erroneously applied or interpreted a specific
point of law; nor has he advanced a relevant legal argument not previously considered by
OWCP. The evidence he submitted is not pertinent to the issue on appeal. The Board has held
that the submission of evidence which does not address the particular issue involved in the case
does not constitute a basis for reopening the claim.10 The issue in this case is medical; i.e.,
whether appellant submitted medical evidence, based upon a proper factual basis, sufficient to
establish that his claimed allergic reaction to dust at his worksite and his bronchospasm
conditions were caused or aggravated by exposure to contaminants at his worksite.
In her December 8, 2014 report, Dr. Medinger diagnosed reactive airway disease, sleep
apnea, rhinitis, sinusitis, and bronchitis and indicated that these conditions were aggravated by
working in hot, dusty environments at the employing establishment. This report, however,
merely restates findings and conclusions contained in reports previously submitted, such as the
May 16, 2013 report from Dr. Luse, and is cumulative and repetitive. Dr. Medinger’s report
does not address the underlying issue in this case, that is whether the medical opinion regarding
diagnosis and causal relationship was made upon an accurate factual background regarding
appellant’s actual exposure to contaminants at work.
Dr. Benderson’s February 28, 2014 report notes that appellant was treated for glaucoma,
a condition that has never been claimed by him, and is not relevant to the issue in this case.
Appellant also submitted numerous e-mails, correspondence, and memorandum from the
employing establishment. While some of these documents generally pertain to the processing of
his workers’ compensation claim, none of them contain evidence relevant to the issue in this
case. Moreover, many of these documents were previously submitted.11 This evidence is
therefore cumulative and duplicative.12
On appeal appellant reiterates his argument below that management was biased against
him, repeatedly and maliciously obstructed his efforts to receive compensation, and hampered
his efforts to obtain supporting medical evidence. However, he has provided no corroboration or
support for this contention. Appellant’s reconsideration request failed to show that OWCP
erroneously applied or interpreted a point of law, nor did it advance a point of law or fact not
previously considered by OWCP. OWCP did not abuse its discretion in refusing to reopen his
claim for a review on the merits.

10

See David J. McDonald, 50 ECAB 185 (1998).

11

The Board notes that the evidence submitted by an employing establishment on the basis of their records will
prevail over the assertions from the claimant unless such assertions are supported by documentary evidence. See
generally Sue A. Sedgwick, 45 ECAB 211(1993).
12

See Patricia G. Aiken, 57 ECAB 441 (2006).

6

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

